233 Ind. 503 (1954)
121 N.E.2d 731
SNIDER
v.
STATE OF INDIANA.
No. 29,169.
Supreme Court of Indiana.
Filed September 30, 1954.
Curtis C. Plopper, of Boonville, for appellant.
Edwin K. Steers, Attorney General, and Owen S. Boling, Deputy Attorney General, for appellee.
DRAPER, J.
The appellant was charged with driving a motor vehicle while under the influence of intoxicating liquor. He was tried by jury and found guilty. Appellant's motion for new trial was overruled, and he appeals.[1]
A determination of the alleged errors assigned in appellant's motion for new trial would require a consideration of matters which could only be shown by a bill of exceptions. The record contains no bill of exceptions "signed by the judge and filed with the clerk" as required by Rule 2-3 of this court. Thus, no question *504 has been presented to this court, and the judgment must be affirmed.
So ordered.
Flanagan, C.J., Bobbitt, Emmert and Gilkison, JJ., concur.
NOTE.  Reported in 121 N.E.2d 731.
NOTES
[1]  No judgment on the verdict had been rendered when the original transcript was filed. In accordance with Rule 2-3 of this court, we retained jurisdiction of the appeal and suspended consideration thereof until judgment was shown to have been rendered as evidenced by the filing here of a duly certified copy thereof. See Wilson v. State (1953), 232 Ind. 495, 112 N.E.2d 449.